 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   DALE H. VAN KIRK, et al.,                            Case No. 1:19-cv-00153-LJO-SAB

 8                   Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND REFLECT
 9           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
10   TD AMERITRADE FUTURES & FOREX,                       CIVIL PROCEDURE
     LLC,
11                                                        (ECF No. 22)
                     Defendant.
12

13          On May 21, 2019, a stipulation was filed dismissing this action with prejudice with each

14 party to bear its own costs and fees. In light of the stipulation of the parties, this action has been

15 terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

16 Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorneys’

17 fees.

18          The parties request that the Court retain jurisdiction as necessary to enforce the

19 settlement agreement. The Court declines to retain jurisdiction without a specific showing that it
20 is necessary in this action. This Court is one of the busiest Court’s in the country and sees no

21 need to tie up two judges with retention of jurisdiction without good cause.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      May 22, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
